Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection based upon Applicant’s amendments to the claims.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on  international application PCT/JP2017/017043 filed in Japan on 4/28/17.  35 U.S.C. 119(a) requires 
An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within 12 months from the earliest date on which such foreign application was filed. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application in this country within the 12-month period was unintentional.


Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1,lines 11-13 require “a second flow path is formed in a terminal region between the pillar and the joined outer edge portions along at least one side of the housing by only the second sheet, the projecting portions, and an end of the wick” is understood as “as viewed in a plan view of the vapor chamber, a second flow path is formed in a terminal region between the pillar and the joined outer edge portions along at least one side of the housing, the second flow path is surrounded by only the second sheet, the projecting portions, and an end of the wick” to define where the second flow path is located and that the second flow path is surrounded by only the second sheet, the projecting portions, and an end of the wick.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kume (US 2020/0003499).

It is noted the priority document PCT/JP2017/017043 no written description of the first and second flow paths including that a cross-sectional area of the second flow path is larger than a cross-sectional area of the first flow path.
With respect to Claim 1, Kume teaches a vapor chamber (fig. 1, 1a) comprising: a housing (fig. 2, 4) composed of a first sheet (2) and a second sheet (3) facing each other and having outer edge portions (11) thereof joined to each other to define an internal space (fig. 2, inside of 4), the second sheet having a plurality of projecting portions (8) on an inner surface thereof that faces the internal space; a pillar (7) between the first sheet and the second sheet and supporting the first sheet and the second sheet from the internal space; a wick (6) in the internal space of the housing; and a working fluid (¶[0033], l. 23) in the internal space of the housing, wherein a first 
With respect to Claims 2, 6, and 10-13, Ishizuka further teaches a third flow path (fig. 1, at 14 above 6) is formed by the first sheet, the second sheet, and the wick along in an inner side portion (fig. 2, inside of where 2 & 3 are joined) of the joined outer edge portions of the first sheet and the second sheet (claim 2), a distance between the wick and the projecting portions is equal to or less than 100 μm (fig. 2 shows 6 sitting directly on 8s; therefore the distance is zero) (claim 6), the second flow path is formed in the terminal region between the pillar and the joined outer edge portions along at least two sides (See fig. 1, extends all around) of the housing by only the second sheet, the projecting portions, and end of the wick (claim 10), the second flow path is formed in the terminal region between the pillar and the joined outer edge portions along all sides (See fig. 1, extends all around) of the housing by only the second sheet, the projecting portions, and end of the wick (claim 11), the wick is interposed between (see fig. 2) the pillar and the plurality of projections (claim 12) and a heat dissipation device (see fig. 1) that includes the vapor chamber according to claim 1 (claim 13).
Claims 1, 2, 6, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizuka (US 10,886,601).

It is noted the priority document PCT/JP2017/017043 no written description of the first and second flow paths including that a cross-sectional area of the second flow path is larger than a cross-sectional area of the first flow path.
With respect to Claim 1, Ishizuka teaches a vapor chamber (fig. 6B, 104) comprising: a housing (1,2) composed of a first sheet (1) and a second sheet (2) facing each other and having outer edge portions (near 6) thereof joined to each other to define an internal space (fig. 6B, inside of 1,2), the second sheet having a plurality of projecting portions (7) on an inner surface thereof that faces the internal space; a pillar (5) between the first sheet and the second sheet and supporting the first sheet and the second sheet from the internal space; a wick (8) in the internal space of the housing; and a working fluid (col. 5, l. 28) in the internal space of the housing, wherein a first flow 
With respect to Claims 2, 6, and 10-13, Ishizuka further teaches a third flow path (fig. 6B, E1) is formed by the first sheet, the second sheet, and the wick along in an inner side portion (fig. 6B, inside of where 1 & 2 are joined) of the joined outer edge portions of the first sheet and the second sheet (claim 2), a distance between the wick and the projecting portions is equal to or less than 100 μm (fig. 6B shows 8 sitting directly on 7s; therefore the distance is zero) (claim 6), the second flow path is formed in the terminal region between the pillar and the joined outer edge portions along at least two sides (See fig. 6A, extends all around) of the housing by only the second sheet, the projecting portions, and end of the wick (claim 10), the second flow path is formed in the terminal region between the pillar and the joined outer edge portions along all sides (See fig. 6A, extends all around) of the housing by only the second sheet, the projecting portions, and end of the wick (claim 11), the wick is interposed between (see fig. 6B) the pillar and the plurality of projections (claim 12) and a heat dissipation device (see fig. 6B) that includes the vapor chamber according to claim 1 (claim 13).
With respect to Claim 14, Ishizuka teaches an electronic apparatus (fig. 6A) comprising: the vapor chamber (see fig. 6B) according to claim 1, wherein the vapor . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kume (US 2020/0003499) and Ueki (IS 6,871,701).
Kume discloses the claimed invention except for the vapor chamber which satisfies the following: 0.001≤b/a≤1.000 and 0.001≤c/a≤0.200 (claim 3), 0.020≤b/a≤0.400 and 0.001≤c/a≤0.050 (claim 4), and 0.050≤b/a≤0.100 and 0.006≤c/a≤0.020, wherein “a” is a distance from a position at which the first sheet or the second sheet starts deformation to the joint portion, “b” is a distance between the first sheet and the wick at the position at which the first sheet starts the deformation, and “c” is a distance between the second sheet and the wick at the position at which the second sheet starts the deformation.  Ueki teaches a distance (see fig. 10) from a position at which the first sheet (fig. 10, 12) or the second sheet (11) starts deformation to the joint portion (fig. 10, where 11,12 are joined), “b” is a distance (see fig. 2) between the first sheet (fig. 2, 2) and the wick (5) at the position at which the first sheet starts the deformation, and “c” is a distance (see fig. 2) between the second sheet (1) and the wick (5) at the position at b/a≤1.000 and 0.001≤c/a≤0.200 (claim 3), 0.020≤b/a≤0.400 and 0.001≤c/a≤0.050 (claim 4), or 0.050≤b/a≤0.100 and 0.006≤c/a≤0.020 (claim 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the vapor chamber to be of any value including to meet any of the following: 0.001≤b/a≤1.000 and 0.001≤c/a≤0.200, 0.020≤b/a≤0.400 and 0.001≤c/a≤0.050, or 0.050≤b/a≤0.100 and 0.006≤c/a≤0.020 to allow for the thickness of the two sheet to be different from one another, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  (Note: Applicant can provide test data to show that the claimed ranges improve the performance of the invention within these ranges, and because these ranges have been claimed in a dependent claim, these ranges cannot be critical to the invention.)
Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kume (US 2020/0003499).
Kume discloses the claimed invention including a central plane of the wick is located in proximate a joint surface (see fig. 6B, surface where 1,2 touch each other) of the first sheet and the second sheet in a direction (vertical direction of fig. 6B) measured In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (Note: Applicant can provide test data to show that the claimed values improve the performance of the invention within these values, and because these ranges have been claimed in a dependent claim, these values cannot be critical to the invention).
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kume (US 2020/0003499) and Ishizuka (US 10,886,601).
Kume discloses the claimed invention including the vapor chamber according to claim 1 (see rejection of claim 1 above).  Kume fails to disclose the vapor chamber is arranged in the electronic apparatus at a position where a heat source of the electronic apparatus does not overlap with the second flow path of the vapor chamber in a plan view of the electronic apparatus. Inagaki teaches the vapor chamber is arranged in the electronic apparatus at a position where a heat source (21) of the electronic apparatus does not overlap (see fig. 6A) with the second flow path of the vapor chamber in a plan 
Claims 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishizuka (US 10,886,601) and Ueki (IS 6,871,701).
Ishizuka discloses the claimed invention except for the vapor chamber which satisfies the following: 0.001≤b/a≤1.000 and 0.001≤c/a≤0.200 (claim 3), 0.020≤b/a≤0.400 and 0.001≤c/a≤0.050 (claim 4), and 0.050≤b/a≤0.100 and 0.006≤c/a≤0.020, wherein “a” is a distance from a position at which the first sheet or the second sheet starts deformation to the joint portion, “b” is a distance between the first sheet and the wick at the position at which the first sheet starts the deformation, and “c” is a distance between the second sheet and the wick at the position at which the second sheet starts the deformation.  Ueki teaches a distance (see fig. 10) from a position at which the first sheet (fig. 10, 12) or the second sheet (11) starts deformation to the joint portion (fig. 10, where 11,12 are joined), “b” is a distance (see fig. 2) between the first sheet (fig. 2, 2) and the wick (5) at the position at which the first sheet starts the deformation, and “c” is a distance (see fig. 2) between the second sheet (1) and the wick (5) at the position at which the second sheet starts the deformation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vapor chamber of Ishizuka with the dimensions of Ueki for the purpose of providing for “pressure bonding combined peripheral portions” (col. 3, b/a≤1.000 and 0.001≤c/a≤0.200 (claim 3), 0.020≤b/a≤0.400 and 0.001≤c/a≤0.050 (claim 4), or 0.050≤b/a≤0.100 and 0.006≤c/a≤0.020 (claim 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the vapor chamber to be of any value including to meet any of the following: 0.001≤b/a≤1.000 and 0.001≤c/a≤0.200, 0.020≤b/a≤0.400 and 0.001≤c/a≤0.050, or 0.050≤b/a≤0.100 and 0.006≤c/a≤0.020 to allow for the thickness of the two sheet to be different from one another, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  (Note: Applicant can provide test data to show that the claimed ranges improve the performance of the invention within these ranges, and because these ranges have been claimed in a dependent claim, these ranges cannot be critical to the invention.)
Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishizuka (US 10,886,601).
Ishizuka discloses the claimed invention including a central plane of the wick is located in proximate a joint surface (see fig. 6B, surface where 1,2 touch each other) of the first sheet and the second sheet in a direction (vertical direction of fig. 6B) measured perpendicular to the inner surface (fig. 6B, top of 2) of the second sheet and an opposing inner surface (fig. 6B, bottom of 1)  of the first sheet.   Ishizuka fails to specifically disclose a central plane of the wick is located in a range of ±30 μm (claim 7), ±20 μm (claim 8), ±5 μm (claim 9) from a joint surface (see fig. 1of the first sheet and the second In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (Note: Applicant can provide test data to show that the claimed values improve the performance of the invention within these values, and because these ranges have been claimed in a dependent claim, these values cannot be critical to the invention).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0003501 is a related invention of a vapor chamber by one of the inventors having the claimed first, second and third flow paths.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/17/2021


Primary Examiner, Art Unit 2835